Citation Nr: 0329246	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for generalized 
arthritis.

2.  Entitlement to an increased evaluation for residuals of 
healed fracture, left ankle, bimalleolar, currently evaluated 
as 40 percent disabling.

3.  Entitlement to an increased evaluation for repeated 
stitch abscess formation in incision for gallbladder surgery, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable initial evaluation for 
residuals of fracture, right fifth metacarpal, with mild 
volar angulation.

5.  Entitlement to an increased (compensable) evaluation 
prior to August 25, 1997, and to initial evaluation in excess 
of 10 percent from August 25, 1997, for residuals of 
fracture, right ankle, with osteoarthritic changes.

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

7.  Entitlement to special monthly compensation based on 
being housebound or the need for regular aid and attendance. 

(The issues of entitlement to service connection for a lung 
disorder and entitlement to an effective date prior to 
September 29, 1997, for the grant of a total disability 
evaluation based on individual unemployability due to service 
connected disabilities, will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1955 and from August 1956 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that, between March 1996, when the 
veteran submitted the majority of the claims now in appellate 
status, and the time the claims file was transferred to the 
Board for appellate review in May 2002, the veteran submitted 
approximately 30 new claims, including claims for increased 
ratings and requests to reopen previously denied claims.  
After thoroughly reviewing the claims file, the Board finds 
that the issues perfected for appeal are as stated above.  
The procedural history on which the Board has based its 
determination as to whether it has jurisdiction of a specific 
issue is outlined below.  There are many denied claims for 
which the veteran did not submit a notice of disagreement, 
and there are many more claims for which a timely substantive 
appeal was not filed, most significantly those claims 
addressed in a November 1999 statement of the case.  

By a rating decision issued in August 1995, the RO granted 
compensation under 38 U.S.C.A. § 1151 for repeated stitch 
abscess, gallbladder surgery incision, and assigned a 10 
percent evaluation.  The veteran submitted a statement in 
March 1996, indicating, in part, that he was filing a "claim 
for an increase" on this condition since it had worsened.  
Although this statement was received within one year of the 
August 1995 rating decision, it was not a notice of 
disagreement.  The veteran did not indicate disagreement with 
the initial evaluation assigned for the scar.  The March 1996 
statement also filed several of the claims that are now 
before the Board.

By a rating decision issued in June 1996, the RO denied an 
evaluation in excess of 10 percent for a scar residual of 
gallbladder surgery, denied an increased evaluation in excess 
of 20 percent for left ankle fracture residuals, and granted 
service connection for fracture, right fifth metacarpal, and 
assigned a noncompensable evaluation.  The June 1996 RO 
decision also granted service connection for fracture, right 
ankle, assigning a noncompensable evaluation, denied a claim 
of entitlement to service connection for generalized 
arthritis, and denied a claim of entitlement to TDIU.  The 
veteran timely disagreed with these determinations, and, 
after a statement of the case (SOC) was issued in February 
1997, filed a timely substantive appeal of each issue in 
March 1997.  Subsequently, by a rating decision issued in 
August 1997, the evaluation assigned for the veteran's 
service-connected left ankle injury was increased to 40 
percent disabling.  By a May 1998 rating decision, the 
evaluation for fracture, right ankle, osteoarthritic changes, 
was increased to 10 percent, effective August 25, 1997.



By a May 1998 rating decision, the RO granted the veteran's 
claim for a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
In May 1998, the veteran's representative filed a timely 
notice of disagreement with the effective date of the award 
of TDIU; however, a statement of the case on that issue was 
not furnished by the RO, and that issue is, accordingly, 
deferred, and will be addressed in a separate decision when 
all development has been completed, as discussed below.  

The May 1998 rating decision also awarded service connection 
for PTSD.  The veteran filed a timely notice of disagreement 
with the initial 30 percent evaluation, and a SOC addressing 
this claim was issued in November 1999.  However, as noted 
above, a substantive appeal was not filed with respect to 
that SOC.  In July 2000, a routine re-examination to evaluate 
the severity of the veteran's PTSD was scheduled by the RO.  
The report of that examination was accepted by the RO as a 
new claim for an increased evaluation for PTSD.  

By a rating decision issued in November 2000, the RO denied a 
claim of entitlement to special monthly compensation (SMC) 
based on the need for aid and attendance or being housebound 
and denied entitlement to a rating higher than 30 percent for 
PTSD.  A SOC addressing these issues was provided in April 
2001.  The veteran did not submit a VA Form 9 on these 
claims.  However, in August 2001, a statement was received 
from his attorney, which, although it was labeled a notice of 
disagreement, discussed the PTSD and SMC claims and would 
otherwise be timely as a substantive appeal.  Therefore, the 
Board will accept it as such.  The Board notes the August 
2001 statement did not discuss a claim for educational 
benefits under Chapter 35, which was another claim addressed 
in the April 2001 SOC, so this claim is not before the Board.  
Following the grant of additional claims of service 
connection, the RO continued the denial of SMC in April 2002.  
The veteran thereafter requested to "reopen" his claim for 
SMC, but the issue was already on appeal. 


The Board notes that it is separately undertaking the 
notification to the veteran of the actions required to obtain 
an opinion from the Chief Medical Director, Veterans Health 
Administration (VHA), as to the etiology of his current lung 
disorder(s).  38 C.F.R. § 20.901(a).  For this reason, the 
issue of entitlement to service connection for a lung 
disorder, claimed as resulting from exposure to hazardous 
substances, to include asbestos or ammonia, will be addressed 
in a separate decision after that opinion is obtained.  The 
outcome of the claim for an effective date prior to September 
29, 1997, for the grant of a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities may be affected by the outcome of the claim for 
service connection for a lung disorder, so that claim is 
DEFERRED until the VHA opinion is obtained.

In the substantive appeal submitted in March 1997, the 
veteran listed additional disorders not addressed in previous 
claims or rating decision.  It appears that the veteran may 
have been attempting to raise claims of entitlement to 
service connection for peritoneal adhesions and for a 
psychophysiologic reaction.  The record before the Board on 
appeal does not reflect adjudication of those claims.  These 
claims are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  There is no competent evidence or opinion that the 
veteran has generalized arthritis or that such a condition is 
possibly related to his military service.  

3.  The veteran's service-connected left ankle disability is 
manifested by an antalgic gait at times, occasional use of a 
cane, pain and limitation of motion, occasional giving way, 
and degenerative changes.

4.  The veteran's service-connected recurrent stitch abscess 
in the incision for gallbladder surgery is manifested by 
drainage which requires use of a pad, ulceration, and a 
tender and painful scar.

5.  The veteran's service-connected fracture, right fifth 
metacarpal, is manifested by objective evidence of deformity 
and subjective complaints of pain.

6.  The veteran's service-connected right ankle disability is 
manifested by pain and limitation of motion, and degenerative 
joint disease was present on VA radiologic examination 
conducted in May 1996.

7.  The veteran's PTSD is manifested by avoidance of stimuli 
pertaining to war, hypervigilance, decreased attention and 
concentration, nightmares and flashbacks, sleep impairment, 
all resulting in moderate social and occupational impairment.

8.  None of the veteran's service-connected disorders 
addressed in this decision presents an exceptional or unusual 
disability picture.

9.  Although the veteran needs regular assistance with 
certain tasks as a result of service-connected disabilities, 
these disorders do not render him unable to provide for his 
own daily self-care or protect himself from the hazards or 
dangers incident to his daily environment or so disabled as 
to need the regular aid and assistance of another person.

10.  The veteran is not substantially confined to his 
dwelling or immediate premises as a result of his service-
connected disabilities nor is he institutionalized.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
generalized arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2002).


2.  The criteria for an increased evaluation in excess of 40 
percent for residuals of healed fracture, left ankle, 
bimalleolar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5010 and 5262 (2002).

3.  The criteria for an increased evaluation for a tender and 
painful scar from the repeated stitch abscess formation in 
incision for gallbladder surgery have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804; as amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).

4.  The criteria for assignment of a separate, 10 percent 
evaluation for an ulcerated scar from the repeated stitch 
abscess formation in incision for gallbladder surgery have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7803; as amended by 67 Fed. Reg. 49590-49599 
(July 31, 2002).

5.  The criteria for an initial compensable evaluation for 
residuals of fracture, right fifth metacarpal, with mild 
volar angulation, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 
4.27, 4.31, 4.40, 4.45, 4.59 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 and 5230, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).  

6.  Resolving doubt in the veteran's favor, the criteria for 
an initial compensable, 10 percent, evaluation from March 28, 
1996 through August 24, 1997, for service-connected residuals 
of fracture, right ankle, with osteoarthritic changes, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010 and 5262 (2002).

7.  The criteria for an initial evaluation in excess of 10 
percent for service-connected residuals of fracture, right 
ankle, with osteoarthritic changes, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 
and 5262 (2002).


8.  The criteria for an evaluation in excess of 30 percent 
for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.125, 4.130, Diagnostic Code 9411 (2002).

9.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
left ankle disorder, residuals of gallbladder surgery, right 
fifth metacarpal disorder, right ankle disorder, or PTSD.  
38 C.F.R. § 3.321(b)(1) (2002).

10.  The criteria for entitlement to special monthly 
compensation based on being housebound or in need of regular 
aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA and the implementing 
regulations are applicable to the claims on appeal to the 
Board. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claims.  The veteran was 
advised by VA of the enactment of the VCAA, and provided with 
a general description of the duties to him under that act, by 
a rating decision issued in April 2002.  By a SOC issued in 
May 2002, in relationship to a claim which is not on appeal, 
the veteran was again advised of the enactment of the VCAA, 
and was provided with the complete text of 38 C.F.R. § 3.159 
as revised to implement the VCAA.  However, prior to these 
notices from VA, the veteran's attorney had referenced the 
VCAA and its provisions in several items of correspondence to 
the RO.  This indicates his attorney is aware of the VCAA and 
its requirements and had an opportunity to argue compliance, 
or lack thereof, to VA.

A letter provided to the veteran and his attorney by the 
Board in January 2003 again advised the veteran of enactment 
of the VCAA and of the provisions of that enactment.  The 
veteran was afforded the opportunity to submit medical or 
other evidence to substantiate his claims, and was advised 
that he could submit other types of evidence, such as 
employment information, statements from former employers or 
co-workers, or the like, to substantiate his claims.  The 
veteran was advised of his responsibility to identify 
evidence and VA's responsibility to obtain identified 
evidence, and was specifically advised of the types of 
evidence required to substantiate each of the claims on 
appeal.  For example, the letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In late January 2003, 
the veteran provided a specific written statement indicating 
that he has no more evidence to submit.  

The January 2003 letter also advised the veteran and his 
attorney of revisions to regulations governing the evaluation 
of disability of the fingers and disability due to scars, and 
were provided with a copy of the provisions as revised.  
Since the new rating criteria were provided to the veteran 
and his attorney and they were given an opportunity to submit 
argument, there is no prejudice to the veteran by this Board 
decision, which is considering these regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board's very specific letter included information setting out 
the types of evidence which might substantiate each of the 
numerous claims on appeal, and posed several specific 
questions suggesting to the veteran additional clinical 
records which, if existing, might be relevant.  

Recently, the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to 
the extent it provides a claimant "not less than 30 days" 
to respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VA's 
Office of General Counsel has held that, despite the DAV 
case, the Board is not prohibited from issuing the notice 
required by the VCAA.  VAOPGCPREC 1-2003.  

Since the VCAA notification letter was sent in January 2003, 
the one-year time period has not yet passed.  Even though a 
claimant has a statutory right to a one-year response period 
under the VCAA, he can waive that right and tell VA to 
proceed to decide his appeal.  In direct response to the 
Board's VCAA development letter, the veteran stated that he 
had nothing further to submit.  The veteran is represented by 
a private attorney, and the attorney submitted the veteran's 
response directly to the Board.  Waiting the full year before 
adjudicating the veteran's claims would clearly be futile 
based on his statement that he has nothing further to submit, 
and his substantive rights are not affected by the Board not 
doing so.  In the circumstances of this case, waiting a full 
year would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
Private clinical records, including the report of a March 
2002 examination, are also associated with the claims file.  
The veteran was offered the opportunity to provide testimony 
on his own behalf, but declined that opportunity.  Records of 
VA outpatient clinical treatment for the period of the 
pendency of this claim, and the discharge summary of a VA 
nursing home admission from September 2001 to October 2001, 
have been obtained and associated with the claims file.  
Again, he was specifically asked in the January 2003 letter 
discussed above whether he had received any treatment since 
October 2001.  Based on the lack of response to this 
particular question, in conjunction with the response that 
there was no further evidence to submit, the Board concludes 
there are no recent treatment records to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
been afforded numerous VA examinations between 1996 and 2000 
for the disabilities addressed in this decision.  There is 
also no objective evidence indicating that there has been a 
material change in the severity of any of the service-
connected conditions since the veteran was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected conditions fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).  
Furthermore, as discussed more fully below, current 
examinations were scheduled in 2002, but the veteran refused 
to cooperate by reporting for those examinations.  

As discussed in more detail below, further development is 
also not necessary on the service connection claim for 
arthritis.  An examination or opinion is necessary on a claim 
for service connection if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Further 
examination is not needed on this claim because there is no 
competent evidence that the veteran actually has the claimed 
condition or that the claimed condition may be associated 
with his military service (or, for that matter, with another 
service-connected condition).  

As noted above, the veteran was afforded several VA 
examinations, including medical opinion, but has also 
declined additional VA examinations that were scheduled in 
2002.  His attorney has specifically stated in numerous 
letters that the veteran will not report for VA examination.  
The attorney argues that the RO's scheduling of these 
examinations was improper and that the RO has not provided 
compelling reasons for scheduling the examinations.  The 
Board notes that the RO has the discretion to develop the 
case as necessary.  See, e.g., Shoffner v. Principi, 16 Vet. 
App. 208 (2002) (veteran argued VA has unlawfully 
overdeveloped claim by seeking medical opinions, but the 
Court concluded that the RO has a statutory duty to develop 
claim "as it deemed proper").  It is clear, based on the 
statements from the veteran's attorney and his 
failure/refusal to report for VA examination, that any 
further efforts to provide the veteran an examination would 
be futile.

The duties to inform the veteran and his attorney of the 
evidence necessary to substantiate his claims for service 
connection and increased evaluations, to notify him regarding 
his responsibility and VA's responsibility for obtaining such 
evidence, and assist him in developing the facts of the 
claim, including as specified in the VCAA, have been fully 
and completely met in this case.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Based on his lack of cooperation, there is 
nothing further that can be done.  

Due Process Concerns

The veteran's attorney has raised a number of arguments that 
he styles "issues," but which amount to contentions 
concerning perceived substantive and procedural defects in 
the handling of this case by the RO.  The veteran's attorney 
has also indicated, in several letters, that 
advisory/independent medical opinion was required due to 
complexity and inadequacy of VA examinations, that the 
veteran was entitled to new compensation examinations, and 
the like.  

For reasons explained below, the Board believes that the 
"issues" identified by the veteran's attorney amount to 
argument pertaining to alleged inadequate development of the 
case at the RO.  Although the veteran is free to raise such 
matters for consideration by the Board, they are not, in and 
of themselves, issues separate and distinct from the 
underlying claims on appeal.  The Board has reviewed the 
record and concludes that the veteran has been provided all 
due process required by law throughout the course of his 
appeal.  

For example, in "issues" identified in various items of 
correspondence, the attorney variously asserts that VA 
examinations were inadequate, for various reasons.  By a 
statement submitted in August 1997, the veteran's attorney 
requested a new compensation examination, contending that the 
VA examinations provided were inadequate because the 
examining physician did not have and review the veteran's 
claim folder, and because the physician did not discuss the 
etiology of the claimed medical conditions or provide an 
opinion or rationale for findings.  It was also alleged that 
the compensation examination reports were not stated in terms 
of the rating schedule, were not thorough and 
contemporaneous, or did not address revised criteria for 
evaluation of psychiatric disability.  

The Board notes that the appealed claims for service 
connection which were addressed by a rating decision prior to 
August 1997 were granted, so the veteran was not prejudiced 
by absence of the claims files for review.  Where service 
connection has been granted, the Board is unaware of any 
requirement that the etiology of the disabilities for which 
the veteran is seeking increased evaluations be discussed.  
Claims for increased evaluations focus on present disability.  
As for adequacy of examinations, to include whether etiology 
opinions were provided, on other service connection claims 
not currently before the Board, this will not be addressed 
further.

The Board further notes that at the time of the attorney's 
August 1997 statement, the veteran had not yet submitted a 
claim for service connection for a psychiatric disability, so 
rating criteria for psychiatric disability were not 
applicable.  To the extent that any examinations conducted 
prior to August 1997 may have been inadequate, the veteran 
has been afforded additional examinations.  The examinations 
of record are adequate for rating purposes, and the duty to 
assist the veteran in developing the facts of the claim has 
been met.  

Moreover, the veteran has been afforded several additional VA 
examinations since August 1997.  As noted above, additional 
examinations were scheduled in 2002, but the veteran's 
attorney argued that the evidence of record was sufficient 
and that requiring further examination was arbitrary and 
capricious.  The veteran failed to report for scheduled VA 
examinations.  

To the extent that any examination of record is inadequate, 
VA has fulfilled its duty by attempting to provide adequate 
examinations, and the "issue" of "inadequate VA 
examination" is not before the Board as a separate issue on 
appeal.  Although any denial of due process may affect the 
adjudication of the underlying claim, any such errors are not 
claims or a denial of benefits which could be separately 
appealed.  If the Board were to identify any due process 
errors, which it does not in this case, appropriate action 
would be taken to rectify the errors prior to adjudication of 
the underlying claim.

The Board notes the veteran's attorney also argues that 
improper diagnostic codes have been assigned to the veteran's 
service-connected disabilities.  No specific argument was 
given, other than this general statement.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VA's choice of a diagnostic code can be set aside only if 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.  Butts v. Brown, 5 Vet. App. 532 
(1993).  That does not appear to be the case here; the 
diagnostic codes chosen by the RO seem perfectly appropriate 
for these disabilities.  The Board will, as always, consider 
whether higher ratings can be granted under any potentially 
applicable diagnostic code, not just that assigned by the RO.

A.  Service connection for generalized arthritis 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The Board notes that the stressors on which the veteran's 
award of service connection for PTSD was based were not 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 are not applicable to this claim.  

The veteran contends that he has generalized arthritis 
because all his joints ache.  The veteran has been granted 
service connection for residuals of a left ankle fracture, a 
right ankle fracture, and for a right fifth metacarpal 
fracture.  

In addition to the orthopedic injuries for which the veteran 
has been granted service connection, the evidence of record 
also reflects that the veteran has a history of fracture of 
the right wrist.  Degenerative joint disease of the back was 
diagnosed in the 1980's.  The veteran has complained of 
arthralgia of the knees for many years.  The veteran 
sustained injuries in a vehicle accident in December 1986 
which triggered symptoms of cervical myelopathy.  

On VA examination conducted in August 1999, the veteran 
reported that rheumatoid arthritis had been diagnosed at the 
Omaha VA Medical Center two years earlier.  The examiner 
assigned a diagnosis of traumatic arthritis, left ankle, and 
history of rheumatoid arthritis.  July 2000 VA outpatient 
treatment notes are devoid of a diagnosis of rheumatoid 
arthritis.  The discharge summary of a September 2001 to 
October 2001 VA hospitalization reflects that a diagnosis of 
degenerative joint disease was assigned.  

A March 2002 private examination report reflects numerous 
diagnoses, but is devoid of a diagnosis of degenerative joint 
disease or rheumatoid arthritis.  The veteran was scheduled 
for VA examinations in March 2002 for which he did not 
report.  By a letter submitted in March 2002, the veteran's 
attorney contended that the evidence already of record was 
sufficient.  He stated that the scheduling of a VA 
examination was arbitrary and capricious.  Because the 
veteran did not attend the examination on the advice of his 
attorney, the notice to the veteran in the April 2002 rating 
decision that the claims could not be favorably resolved 
based on the evidence of record is sufficient notice of the 
effect of failure to report, and further notice to the 
veteran would be fruitless.  

The veteran submitted a claim for service connection for 
"generalized arthritis."  He did not indicate whether he 
intended to seek service connection for rheumatoid arthritis, 
traumatic arthritis, osteoarthritis, or some other disorder.  
The regulations governing veterans' benefits reflect that 
these forms of arthritis are different disorders for purposes 
of medical diagnosis and etiology.  Compare 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010 with 38 C.F.R. § 4.71a, DC 
5003 and with 38 C.F.R. § 4.71a, DC 5002.  Since the clinical 
records discuss rheumatoid arthritis, traumatic arthritis, 
and osteoarthritis, the Board has interpreted the claim as 
including either type of arthritis.  However, for the reasons 
discussed below, the veteran does not meet the criteria for 
service connection for any of these three disorders. 

The current medical evidence does not reflect that the 
veteran has a diagnosis of rheumatoid arthritis.  If the 
veteran does have rheumatoid arthritis, it is clear that this 
disorder was not diagnosed in service, was not chronic and 
continuous following the veteran's service, and was not 
diagnosed until many years after the veteran's service.  The 
VCAA letter asked the veteran to identify treatment he had 
received for this condition since service.  No response was 
received to this question.  There is no medical evidence or 
opinion linking a diagnosis of rheumatoid arthritis to the 
veteran's service or any incident thereof.  

The veteran has been awarded service connection for traumatic 
arthritis of certain joints injured in service.  However, as 
discussed above, traumatic arthritis and osteoarthritis are 
recognized by regulation as resulting from different 
etiologies, with traumatic arthritis being arthritis due to 
trauma, even though both types of arthritis are evaluated 
based on the same disability factors.  Compare 38 C.F.R. 
§ 4.71a, DC 5010 with 38 C.F.R. § 4.71a, DC 5003.  There is 
no medical evidence or opinion that the veteran has been 
diagnosed as having traumatic arthritis of any joint other 
than the ankles, and the veteran has already been awarded 
service connection for right ankle disability and left ankle 
disability.  In particular, there is no evidence that the 
veteran has generalized traumatic arthritis or that traumatic 
arthritis in some joints caused arthritis in other joints.  
In the absence of medical diagnosis of generalized traumatic 
arthritis, service connection for traumatic arthritis or 
arthritis secondary to traumatic arthritis is not warranted.

As noted, the veteran has sought service connection for 
bilateral knee disorders and for a low back disorder, and 
those claims were denied by a Board decision issued in June 
1982.  To the extent that the veteran's claim of entitlement 
to service connection for generalized arthritis is a claim 
for service connection for osteoarthritis of the knees and 
low back, new and material evidence would be required to 
reopen the claim.  The veteran submitted a request to reopen 
the claim for service connection for a back disorder, and the 
RO determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran did not disagree 
with or appeal that decision, and it is final.

There is no medical evidence or opinion that the veteran has 
generalized osteoarthritis of the joints other than the 
ankles, knees, and back.  There is no medical opinion linking 
osteoarthritis of the joints not addressed in a previous 
final adjudication to the veteran's service.  

The veteran was not provided VA examination or opinion 
specifically as to the etiology of the claimed arthritis.  
However, further examination is not needed because (1) there 
is no competent evidence that the veteran has the claimed 
condition(s), and (2) there is no competent evidence that the 
claimed condition(s) may be associated with his military 
service (or, for that matter, with another service-connected 
condition).  

Likewise, the Board notes that, although the VCAA letter 
advised the veteran that establishing a claim of service 
connection required medical evidence of the claimed disorder 
and required a nexus to service, the VCAA notification did 
not specifically advise the veteran of the types of arthritis 
or that diagnosis of one type of arthritis in some joints and 
diagnosis of a different type of arthritis in other joints 
would not establish a medical diagnosis of generalized 
arthritis.  It is the Board's opinion, however, that, if the 
VCAA is interpreted to require such specificity, the numerous 
items of information from VA, including the SOCs, SSOCs, VCAA 
letters, and other correspondence received by the veteran 
during the pendency of this appeal, beginning in 1995, in 
connection with the approximately 30 or more claims submitted 
during that period, when fairly read together, meet the 
requirement that the veteran be notified of the evidence 
required to substantiate his claim for service connection for 
generalized arthritis.  

The only evidence of record linking generalized joint aching 
or generalized arthritis to the veteran's service is evidence 
prepared by the veteran, including written statements.  The 
preponderance of the evidence is against a finding that 
generalized joint aches or generalized arthritis was incurred 
in or is etiologically linked to his service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The claim of entitlement 
to service connection for generalized arthritis must be 
denied.   

B.  Claims for increased evaluations

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate 


diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where an appeal arises from initial rating decisions that 
established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, that would be the right fifth metacarpal and right 
ankle claims.

1.  Left ankle disability

By a rating decision issued in October 1971, the veteran was 
awarded service connection for a fracture, left ankle, 
bimalleolar, healed, and that disability was evaluated as 
noncompensable.  

On VA examination conducted in May 1996, the veteran 
complained of increased left ankle swelling and pain, and 
reported that the ankle would give away, causing him to fall 
down.  He reported using an increased amount of pain 
medication "sometimes."  He stated that the pain was an 8 or 
9 on a scale of 10.  He treated the pain by elevating the 
foot and taking medication.  The veteran reported using a 
cane.  The veteran was unsteady on rising and had a wide-
based gait.  There was pitting edema on both sides of the 
left ankle, and there were trophic changes to the skin.  
There was decreased eversion, but no other abnormality of 
range of motion of the ankle was noted.  Radiological 
examination disclosed deformity of the distal fibula with 
angulation slightly medially.  There was hypertrophic spur 
formation off from the tibia with hypertrophic degenerative 
change in the ankle joint.  The examiner concluded that 
osteoarthritic changes of the left ankle were present.

Outpatient VA clinical records dated in September 1996 
reflect that the veteran had range of motion of five degrees 
of dorsiflexion and 20 degrees of plantar flexion.  There was 
joint pain with subtalar motion.  The distal fibula fracture 
site was palpable and the examiner concluded that this felt 
like a nonunion.  An air cast was applied.  Clinical records 
later that same month (September 1996) included radiological 
examination which disclosed that there was union of the 
fibular fracture site.  The examiner concluded that the 
veteran had left peroneal tendonitis due to irritation from 
spurring at the fracture site.  A 40 percent evaluation was 
assigned for the veteran's left ankle injury, under 38 C.F.R. 
§ 4.71a, DCs 5262, 5010.

On VA examination conducted in January 1998, the veteran 
denied flare-ups of left ankle pain, stating that the pain 
was essentially chronic.  The veteran occasionally used a 
cane, but generally ambulated without the aid of the cane.  
The veteran did not have a significant limp or abnormality of 
gait.  There was edema of the left foot.  The veteran was 
able to dorsiflex to five degrees and plantar flex to 
approximately 25 degrees without evidence of pain on 
movement.  There was no crepitus.  The examiner concluded 
that the veteran had degenerative joint disease of the left 
ankle with limited range of motion.

Upon VA examination in August 1999, the veteran complained of 
pain, weakness, stiffness, and swelling.  He stated his leg 
gave way about once a week due to weakness.  Range of motion 
was dorsiflexion to 5 degrees and plantar flexion to 15 
degrees.  Radiological examination of the left ankle 
conducted in August 1999 disclosed deformity of the distal 
fibula consistent with a healed fracture.  The ankle mortise 
was intact.  There was a two- to three-millimeter round 
calcific fragment inferior to the medial malleolus which was 
thought to be an ossicle or sequela of previous trauma.  
There was degenerative change at the tibiotalar joint with 
osteophyte formation and bony sclerosis.  A plantar calcaneal 
spur was also present.

The Board notes that the veteran's left ankle disability has 
been evaluated under DC 5010, which provides the criteria for 
evaluation of traumatic arthritis, and under DC 5262, used to 
evaluate nonunion and malunion of the tibia and fibula.  In 
this case, the veteran has been assigned a 40 percent 
evaluation, which is the maximum schedular evaluation 
available under DC 5262.  The evidence reflects that, 
although one examiner thought that the veteran might have 
nonunion at the left ankle fracture site, subsequent 
examinations, including radiological examination, disclosed 
that the veteran's fracture site is, in fact, united, and 
nonunion is not present.  Despite this fact, a 40 percent 
evaluation is the maximum scheduler evaluation available 
under this diagnostic code, and this would require nonunion 
of the tibia and fibula with loose motion requiring the use 
of a brace.  Evaluation in excess of 40 percent is not 
available under this diagnostic code.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

However, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

The Board has, therefore, considered whether an evaluation in 
excess of 40 percent is available under any other applicable 
diagnostic code, or whether the veteran is entitled to a 
higher evaluation based on consideration of extraschedular 
factors.  An evaluation in excess of 40 percent is not 
available under any diagnostic code used to evaluate ankle 
disability.  See 38 C.F.R. § 4.71a, DCs 5270-5274 (2002).  In 
fact, a 40 percent rating would be the maximum rating 
available if the ankle were ankylosed (frozen or immobile).  
The Board finds that there is no diagnostic code which would 
allow an evaluation in excess of 40 percent for left ankle 
disability under the facts of this case.  See also 38 C.F.R. 
§ 4.68 (amputation rule).

In sum, there are no diagnostic codes pertaining to ankle 
disorders that provide schedular ratings higher than 40 
percent.  Accordingly, the preponderance of the evidence is 
against assignment of an increased disability rating for the 
veteran's service-connected left ankle condition.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A.A. 
§ 1155.  The veteran has symptomatology indicative of 
functional loss and painful motion.  Although the Board 
sympathizes with the veteran's difficulties due to his left 
ankle disorder, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for a severe ankle disability is 40 
percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.  He simply is not entitled to a 
schedular disability rating higher than 40 percent, and there 
is no reasonable doubt on this matter that could be resolved 
in his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
left ankle disorder has been raised by his statements.  As 
discussed above, the veteran is receiving the maximum 
schedular evaluation, yet he asserts that he is entitled to 
an increased rating.  A claim of entitlement to an 
extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's left 
ankle condition and provided notice to the veteran of the 
legal requirements for an extraschedular rating in a 
statement of the case.  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The veteran has not 
required any periods of hospitalization for this condition, 
and he has sought little outpatient treatment for this 
condition over the past few years.  There is no evidence in 
the claims file to suggest marked interference with 
employment as a result of this condition that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  His symptoms consist of limitation of motion 
and painful motion, with additional limitation on flare-ups, 
and it is exactly these symptoms for which he is being 
compensated.  In other words, he does not have any symptoms 
from his left ankle disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The medical evidence establishes that the veteran was able to 
ambulate independently during the pendency of this appeal, 
with only occasional use of a cane.  Outpatient clinical 
records dated in October 2001 reflect that the veteran was 
able to walk and ride an exercise bike.  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

2.  Repeated stitch abscess formation

The veteran underwent gallbladder removal at a VA medical 
facility in March 1983.  By a rating decision issued in 
August 1995, compensation was granted under 38 U.S.C.A. 
§ 1151 for repeated stitch abscess formation in the incision 
for gallbladder removal, and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.118, DC 7804.  As noted above, 
in a statement submitted in March 1996, prior to the 
expiration of the one-year period allowed for disagreement 
with that initial evaluation, the veteran filed a "claim for 
an increase," stating that he had constant leaking and 
drainage of the incision area, as well as pain and tenderness 
and discomfort from wearing clothes.  This does not meet the 
legal definition of a notice of disagreement.

At the time of a May 1996 VA examination, the veteran had a 
markedly irregular, painful scar starting 10 centimeters 
above the umbilicus and extending around and below the 
umbilicus, with a small, open, draining, fistula-like area 
draining at the distal end of the scar, with a slight 
erosion.  The drainage was foul-smelling, but not bloody.  
There was overflow of drainage from the bandage pad onto the 
veteran's clothing.  There was slight tenderness to 
palpation.  There was inflammation at the drainage site and 
marked depression with ulcerations at the distal aspect.  
Both ulcerations were small, measuring less than two or three 
millimeters.  The examiner concluded that the veteran had 
drainage of a fistula, possibly a retained suture.

On VA examination conducted in August 1999, the veteran 
continued to complain of drainage and reported that because 
of pain in the scar area, it was not possible for him to wear 
a belt.  There was a small area of ulceration at the lower 
pole of the incision.  There was no depression of the scar or 
loss of underlying tissue.  There was no keloid formation.  
There was no limitation of function as a result of the scar. 

The veteran's service-connected scar is evaluated under 
Diagnostic Code 7804.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders, such as scars.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

As noted above, a January 2003 letter from the Board provided 
the new criteria to the veteran and his representative, and 
they were allowed an opportunity to present relevant 
argument.  

A higher rating cannot be assigned under DC 7804 because 10 
percent is the maximum rating available for tender and 
painful superficial scars under both the old and the new 
rating criteria.

In general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
permitted.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  If a veteran 
has separate and distinct manifestations attributable to the 
same injury, they may be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The issue of the evaluation to be assigned all manifestations 
of the veteran's service-connected disability is intertwined 
with the claim for a higher rating before the Board.  
Accordingly, consideration will be given to whether any 
separate evaluations should be assigned under applicable 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994); 38 C.F.R. § 4.14.  The RO did not consider 
this fact, but the Board's action is not prejudicial to the 
veteran because it is favorable.  

In this case, the evidence establishes that the veteran's 
gallbladder incision scar manifests symptoms other than pain 
and tenderness.  Specifically, during the period of this 
appeal, the veteran had an open, draining fistula with 
ulceration of the scar at the drainage site.  There is no 
diagnostic code that provides specific criteria for 
evaluation of a fistula or abscess.  38 C.F.R. § 4.20.  
However, it is clear that those symptoms are not encompassed 
under DC 7804 and must be evaluated separately.  

The repeated stitch abscess may reasonably be evaluated by 
analogy under 38 C.F.R. § 4.118, DC 7803, which provides that 
a superficial scar that is poorly nourished with repeated 
ulceration warrants a 10 percent rating.  That is the maximum 
disability rating, under both the old and new rating 
criteria, for superficial, unstable scars.  

The medical evidence establishes that, when the veteran has a 
stitch abscess, he has an open, draining area with 
ulceration.  The drainage and ulceration are not constant, 
but the rating criterion for a compensable evaluation for a 
superficial, unstable scar requires only frequent loss of 
covering, not complete loss.  During the period of this 
appeal, the veteran did have frequent symptoms of scar 
instability, with either an open area (the fistula), or both 
drainage and ulceration.  However, it is noted that no 
drainage or ulceration was described in the discharge summary 
of the veteran's September 2001 to October 2001 VA 
hospitalization.  

Accordingly, although the preponderance of the evidence is 
against an evaluation in excess of 10 percent for a tender 
and painful scar, a separate 10 percent rating for an 
ulcerated, unstable scar is hereby assigned under DC 7803.  
This rating was warranted under either the old or new rating 
criteria.

The RO also considered whether an extraschedular rating could 
be granted for this condition.  The law governing such 
ratings is discussed above and will not be repeated here.  
There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's scars.  In fact, higher 
ratings are available if certain criteria are met, but the 
veteran has not met those criteria.  The veteran has not 
required hospitalization for this condition, nor regular 
outpatient treatment.  There is no evidence that the 
veteran's circumstances rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

3.  Fracture, right fifth metacarpal

The veteran's service medical records reflect an injury to 
the right hand in October 1954.  Radiological examination 
conducted in December 1954 revealed large calculus formation 
at the site of a fracture of the fifth metacarpal 
characterized as old.  On VA examination conducted in May 
1996, the veteran complained of numbness of the right hand.  
Range of motion of the hand and joints was complete.  There 
was tenderness over the right navicular aspect of the right 
thumb.  There was a slight anatomic deformity of the fifth 
digit, right hand.  The examiner concluded that there was 
mild volar angulation of the fifth metatarsal due to an old 
fracture.  Radiological examination of the right hand 
disclosed deformity of the fifth metacarpal.  There was mild 
volar angulation.  By a rating decision prepared in June 1996 
and issued in July 1996, the veteran was awarded service 
connection for this condition, and a noncompensable 
evaluation was assigned.  The veteran has disagreed with this 
evaluation.

On VA examination conducted in August 1999, the veteran 
reported that he had sustained fractures of the 4th and 5th 
metacarpals, right hand, in service.  He stated that he had 
pain and weakness in the right hand and right arm.  The 
veteran reported that his hand disability prevented him from 
writing with his right hand.  The veteran reported that he 
was now using his left hand to write.  The examiner concluded 
that the veteran had a fracture of the right 4th and 5th 
metacarpal bones.  X-rays showed no evidence of acute 
fracture, dislocation, or joint effusion.  There was 
deformity of the fifth metatarsal consistent with previous 
fracture.  The bones were diffusely osteoporotic, which may 
be secondary to disuse.  The joint spaces were well 
maintained.

The veteran's disability due to service-connected right fifth 
metacarpal fracture is currently evaluated under the 
38 C.F.R. § 4.71a, DCs 5299-5227.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including, 
effective August 26, 2002, the rating criteria for evaluating 
impairment of a single finger.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  The Board must evaluate the veteran's claim 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  Again, the 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.  The veteran 
and his attorney were also notified of this regulatory change 
in the January 2003 letter and given an opportunity to 
provide relevant argument.

The prior rating criteria provided a noncompensable 
disability rating under DC 5227 for ankylosis of any finger 
other than the thumb, index finger, or middle finger.  A 
noncompensable disability rating was the only schedular 
rating available for this disorder.  However, the schedule 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under DCs 5152 through 5156.  In order to 
classify the severity of ankylosis and limitation of motion 
of the fifth finger, it is necessary to evaluate whether 
motion is possible to within two inches (5.1 centimeters) of 
the median transverse fold of the palm.  See 38 C.F.R. § 4.71 
and 4.71a, Multiple Fingers: Favorable Ankylosis (2002).  If 
the veteran is able to do so, the rating will be for 
favorable ankylosis, otherwise unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, DC 5227, as amended by 67 
Fed. Reg. 48784-48787 (July 26, 2002).  Again, a 
noncompensable rating is the only schedular rating available 
for this disorder.  The rating schedule indicates that VA can 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5230, as 
added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  Motion of 
the thumb and fingers should be described by appropriate 
reference to the joints whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how near the tips of 
the fingers can approximate the proximal transverse crease of 
palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 48784-
48787 (July 26, 2002).

The medical evidence clearly establishes that, although the 
deformity of the veteran's finger is visible, range of motion 
of the finger is essentially unlimited.  In this case, 
regardless of which criteria are used to evaluate the 
veteran's service-connected disorder, a compensable rating 
cannot be granted.  The prior rating criteria did not provide 
an evaluation for limitation of motion, and the new rating 
criteria only provide a noncompensable evaluation for any 
limitation of motion of the little finger, no matter how 
severe.  The veteran's right little finger is not ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is clearly able to move the right 
little finger, and it is, therefore, not ankylosed.  
Regardless, favorable ankylosis would only warrant a 
noncompensable rating under the old and new rating criteria.  
There is certainly no basis for finding the severity of the 
veteran's right little finger disability is equivalent to 
unfavorable ankylosis or amputation.  

The Board notes that, although the report of VA examination 
conducted in August 1999 states that the veteran had 
fractures of both the fourth and fifth metacarpals, the 
examiner was relying on history provided by the veteran, and 
that history was erroneous.  The evidence does not establish 
that the veteran is entitled to a compensable evaluation for 
the service-connected fifth metacarpal fracture based on 
additional disability of the fourth metacarpal.

The Board has considered whether any other diagnostic code is 
applicable to warrant an increased (compensable) evaluation.  
At the time of the July 1999 VA examination, the veteran 
reported pain and weakness in his right hand and arm.  
However, the physician did not provide a medical opinion 
linking the veteran's right hand pain to the service 
connected fracture of the fifth metacarpal.  The medical 
evidence including an October 2001 VA examination reflect 
that the veteran has diabetes mellitus, for which service 
connection on the basis of exposure to Agent Orange, has been 
granted.  The medical evidence reflects that the veteran has 
peripheral neuropathy of the right upper extremity secondary 
to his service-connected diabetes mellitus.  The October 2001 
VA examiner discussed the veteran's complaints of numbness 
and tingling in the fingers and arms and in both feet, as 
well as paresthesias, right arm pain, inability to write with 
the right hand, decreased grasp in the right hand, decreased 
sensation in both hands, and decreased muscle strength in the 
right hand, among other symptoms.  The examiner concluded 
that the veteran has peripheral neuropathy in both hands, and 
the veteran has been granted service connection for 
peripheral neuropathy of the right upper extremity.  

The preponderance of the evidence establishes that the 
veteran's right hand pain is not attributable to the service-
connected fifth metacarpal fracture, and a compensable 
evaluation for that fracture on the basis of pain is not 
warranted.  Moreover, the Board notes that, as the symptom of 
right hand pain has been considered in the assignment of a 20 
percent evaluation for peripheral neuropathy of the right 
upper extremity, that symptomatology cannot be considered 
again in the evaluation of the fracture of the right fifth 
metacarpal.  See 38 C.F.R. § 4.14.

There is no evidence of arthritis or degenerative changes in 
this finger, so diagnostic codes pertaining to evaluation of 
arthritis are inapplicable.

Accordingly, the preponderance of the evidence is against 
this claim.  The veteran simply does not meet the criteria 
for a compensable rating, and many of the symptoms he has are 
attributable to other disorders, for which he is service 
connected and receives separate ratings.

The RO also considered whether an extraschedular rating could 
be granted for this condition.  The law governing such 
ratings is discussed above and will not be repeated here.  
There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right metacarpal 
disorder.  In fact, higher ratings are available if certain 
criteria are met, but the veteran has not met those criteria.  
The veteran has not required hospitalization for this 
condition, nor regular outpatient treatment.  There is no 
evidence that the veteran's circumstances rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

4.  Right ankle disability

The veteran's service medical records reflect that he was 
treated for a twisted right ankle in service.  In the June 
1996 rating decision, the RO awarded the veteran service 
connection for the right ankle disability, and evaluated that 
disability as noncompensable.   The veteran disagreed with 
the noncompensable initial evaluation.  

On VA examination conducted in May 1996, the veteran denied 
current problems with the right ankle.  The right ankle was 
normal on examination, but there was some callus formation.  
Radiological examination of the right ankle in May 1996 
disclosed hypertrophic spur formation from the calcaneus and 
the talus.  The examination was interpreted as showing mild 
degenerative changes of the talus and calcaneus of the right 
ankle.  The examiner concluded that osteoarthritic changes of 
the right ankle were present.  

On VA examination conducted in January 1998, the veteran had 
range of motion of plantar flexion to 25 degrees and 
dorsiflexion only to one or two degrees.  There was no 
significant limp or abnormality of gait.  The veteran 
complained of burning and aching in the feet.  The examiner 
concluded that the veteran had decreased range of motion 
secondary to degenerative joint disease of the right ankle.  
X-rays of the right ankle conducted during the August 1999 VA 
examination showed no evidence of acute fracture, 
dislocation, or joint effusion.  The ankle mortise was 
intact.  There were mild degenerative changes at the 
tibiotalar joints with osteophyte formation and bony 
sclerosis.  There was a plantar calcaneal spur.

By a May 1998 rating decision, the evaluation for the 
veteran's right ankle disability was increased to 10 percent, 
under DCs 5010-5271, effective August 25, 1997.  Under DC 
5271, a 10 percent rating is warranted for moderate 
limitation of motion of the ankle; a 20 percent rating is 
assigned for marked limitation of motion.  

a.  Claim for compensable evaluation for right ankle prior to 
August 25, 1997

If, as here, arthritis is substantiated by X-ray findings, 
and is due to trauma, it is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint/joints 
involved (here, DC 5271 for the ankle).  38 C.F.R. § 4.71a, 
DC 5003.  The limitation of motion must be objectively 
confirmed.  In this case, the findings on examination confirm 
that the veteran has pain and limitation of motion of the 
right ankle.  When, however, the limitation of motion is 
noncompensable (i.e., 0 percent disabling) under the 
appropriate diagnostic code, a rating of 10 percent is to be 
assigned nonetheless for each such major joint or group of 
minor joints affected by the limitation of motion (to be 
combined, not added, under DC 5003).

In this case, the initial VA examination, in May 1996, 
disclosed degenerative arthritis, but the veteran denied 
having problems with the right ankle.  However, the evidence 
also reflects that the veteran was having far more severe 
problems with the left ankle.  The evidence also reflects 
that, in August 1996, the veteran complained that, in 
addition to his left ankle problems, he was now stumbling 
with the right leg as well.  In September 1996, tendonitis of 
the left ankle was diagnosed, and it is clear that increased 
dependence on use of the right ankle to support ambulation 
was necessary.  On VA examination conducted in January 1998, 
the examiner described the veteran's right ankle disability 
as chronic.  Dorsiflexion of the right ankle at that time was 
only to one or two degrees.  The examiner who conducted the 
January 1998 VA examination provided an opinion that the 
veteran's limitation of range of motion of the right ankle 
was due to the degenerative joint disease of that ankle.  The 
evidence reflects that right ankle degenerative joint disease 
was noted on radiologic examination in May 1996.  

The evidence that the veteran's right ankle dorsiflexion was 
limited to one or two degrees in January 1998 strongly 
suggests that some limitation of motion of the right ankle 
was present prior to January 1998.  However, the prior 
examination, in May 1996, did not indicate that there was 
limitation of motion, but did not describe the specific range 
of motion of the right ankle or state whether or not there 
was pain with motion of the right ankle.  Resolving doubt as 
to the date of onset of limitation of motion and pain with 
motion in the veteran's favor, the evidence warrants an award 
of a compensable evaluation for right ankle disability, from 
the date of the claim for service connection for that 
disability, March 28, 1996.

b.  Entitlement to an evaluation in excess of 10 percent for 
right ankle disability

In this case, the veteran has range of motion of the right 
ankle of plantar flexion to 25 degrees and dorsiflexion only 
to one or two degrees.  A normal range of ankle dorsiflexion 
for VA rating purposes is considered to be from 0 to 20 
degrees, and for plantar flexion from 0 to 45 degrees.  38 
C.F.R. 4.71, Plate II.  In this case, the veteran had no 
limitation of range of motion on VA examination conducted in 
May 1996.  Under those circumstances, the veteran's 
limitation of motion would be noncompensable under DC 5271.  
However, on VA examination conducted in 1998, he had almost 
no dorsiflexion and half of normal plantar flexion, and those 
findings arguably approximate the criteria for a 20 percent 
evaluation under DC 5271.  

Due to this inconsistency in the medical evidence, the RO 
scheduled a VA examination of the right ankle in 2002.  The 
evidence from that examination might have been expected to 
assist the Board in reconciling these divergent findings.  
However, the veteran failed to report for that examination.  
The veteran's attorney submitted a statement indicating that 
the veteran would not attend the scheduled VA examination, as 
the examination was arbitrary and capricious.  The statement 
alleged that the private treatment notes submitted in March 
2001 were adequate for rating purposes.  The March 2001 
treatment note, however, does not provide a range of motion 
of the right ankle.  Although that examination reflects that 
the veteran's gait was somewhat unsteady, it does not 
indicate that the veteran had an antalgic, limping gait, and 
it is not known whether the impaired gait was due to the 
right ankle condition, as opposed to other disorders of the 
right leg such as peripheral neuropathy (for which the 
veteran receives a separate disability rating).  

Because that private treatment record is devoid of any 
indication that the veteran's right ankle disability hindered 
his ability to walk, the Board finds that a 10 percent 
evaluation for right ankle disability is the most appropriate 
evaluation.  Although there is an obligation to resolve 
reasonable doubt in the veteran's favor, there is also a 
corresponding obligation on his part to comply with VA's 
efforts to assist him, such as reporting for an examination.  
The last range of motion findings are from many years ago, 
and although they showed limitation of ankle motion, other 
medical evidence does not corroborate this finding.  In the 
absence of additional medical evidence, such as might have 
been obtained from the scheduled VA examination, the evidence 
is not in equipoise to warrant a finding that the veteran is 
entitled to a "staged" evaluation in excess of 10 percent 
during any portion of the initial period for evaluation.  The 
evidence is not in equipoise to warrant a more favorable 
decision.  38 U.S.C.A. § 5107(b).

The RO also considered whether an extraschedular rating could 
be granted for this condition.  The law governing such 
ratings is discussed above and will not be repeated here.  
There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right ankle disorder.  
In fact, higher ratings are available if certain criteria are 
met, but the veteran has not met those criteria.  The veteran 
has not required hospitalization for this condition, nor 
regular outpatient treatment.  There is no evidence that the 
veteran's circumstances rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

5.  PTSD 

A May 1998 rating decision, in pertinent part, granted 
service connection for PTSD, with assignment of an initial 30 
percent evaluation.  As noted above, the veteran failed to 
perfect an appeal on this issue, and the report of a routine 
VA examination conducted in July 2000 was accepted by the RO 
as a new claim for an increased evaluation.  

At the time of VA examination in July 2000, the veteran 
reported depression, nightmares, flashbacks, difficulty 
sleeping, increased hypervigilance and startle reaction, and 
decreased attention and concentration.  He appeared nervous.  
He was appropriately dressed and groomed, and his hygiene was 
good.  There was no evidence of hallucinations or delusions.  
He denied suicidal or homicidal ideation.  He was sad.  There 
was no indication of abnormal impulses or any obsessive or 
ritualistic behavior.  His insight and judgment were intact.  
The examiner noted that the veteran's sleep disturbance 
affected his day-to-day activities and concluded that there 
was an indication that the veteran had difficulty 
establishing and maintaining significant social and family 
relationships.  His reaction to stress was still 
significantly affecting his ability to maintain a more 
stabilized lifestyle.  The examiner concluded that the 
veteran's PTSD was mild to moderate, and that dysthymia and a 
generalized anxiety disorder, both secondary to PTSD, were 
present.  The examiner assigned a Global Assessment of 
Functioning (GAF) scale score of 65 for the veteran's current 
functioning, and a score of 65 for his functioning during the 
past year.  

A treatment note dated later in July 2000 noted problems the 
veteran was having in a relationship, but no PTSD symptoms 
per se were mentioned.  It was noted he was sleeping better.  
A GAF score of 58 was assigned.

A treatment note dated in November 2000 reflects that the 
veteran reported intrusive thoughts of war and was not 
sleeping well.  Various family problems were discussed.  The 
examiner concluded that the veteran had experienced a recent 
increase in PTSD symptoms due to his own stress level.  He 
was also not taking his prescribed sleeping medication.  
Socially, he was out and about.  The provider assigned a GAF 
score of 58.

There is no record that the veteran was again seen for 
treatment of PTSD until he was hospitalized on September 12, 
2001.  This VA hospitalization was, according to the 
discharge summary, primarily to stabilize the veteran's 
multiple medical problems, especially congestive heart 
failure and diabetes with associated renal insufficiency.  
However, the veteran was seen for psychiatric treatment 
during that hospitalization.  
 
A treatment note dated in October 2001 reflects that the 
veteran had recently been admitted for inpatient treatment, 
primarily for control of diabetes.  He was having intrusive 
thoughts of the war in Afghanistan.  He expressed frustration 
with various family problems.  The provider assigned a GAF 
score of 47 for current functioning, but also noted that the 
veteran was making progress with his PTSD symptoms and his 
mood.

A treatment note dated in March 2002 reflects that the 
veteran was last seen on an outpatient basis in 2000.  He was 
losing weight, exercising more, and had modified his diet.  
He was happy with his new marriage.  He reported that the 
initial impact of the attack on the World Trade Center 
resulted in increased nightmares, but this symptomatology had 
been improving since a change in his medications.  He 
reported sleeping well and he felt "milder and mellower."  
The veteran was pleasant and well-groomed.  His mood was 
"good."  His thoughts were rational and goal directed.  There 
was no evidence of hallucinations or homicidal or suicidal 
ideation.  The provider assigned a GAF score of 60 and noted 
the veteran's PTSD is stable.  He was to return for routine 
follow-up in six months.  

The veteran's service-connected psychiatric disorder is 
evaluated under DC 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent rating is warranted where PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss.

In this case, the evidence reflects the veteran is able to 
carry on normal conversation.  He performs activities of 
daily living and cares for himself, except as limited by his 
numerous medical disorders.  He reports depressed mood and 
chronic sleep impairment, among other symptoms, and reports 
that those symptoms are at least somewhat decreased by 
medications prescribed for treatment of PTSD.  

Reviewing the veteran's symptoms against the criteria for the 
next higher evaluation, a 50 percent evaluation, the medical 
evidence reflects that the veteran displayed depression, 
anxiety, and nervousness during the pendency of this appeal, 
but there is no evidence that he experiences panic attacks, 
diminished quality of verbal communication, difficulty 
understanding complex commands, or impaired abstract thinking 
or judgment.  He does have disturbances of motivation and 
mood and difficulty maintaining family relationships.  
Otherwise, the veteran appears to have little social 
impairment.  He is not socially isolated; he travels and 
enjoys extracurricular activities such as regular dinners 
with his current spouse.  He no longer works, but he has 
never alleged any psychiatric symptomatology affected his 
work functioning.  

The veteran meets none of the criteria for a rating higher 
than 30 percent.  For example, he has never exhibited 
impairment in thought processes or communication.  He does 
not experience delusions or hallucinations, and he has not 
exhibited inappropriate behavior.  His personal hygiene is 
appropriate.  He has not complained of suicidal ideations.  
Therefore, a higher rating is not warranted.

The majority of the GAF scale scores assigned since 2000 
range from 58 to 65, with the exception of the GAF score of 
47 assigned in October 2001.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The DSM-IV equates a GAF of 61 to 70 to some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
house hold), but generally functioning pretty well, with some 
meaningful interpersonal relationships. 

The majority of the GAF scores, together with the VA 
examiner's characterization of the veteran's symptoms as mild 
to moderate, are consistent with a 30 percent evaluation.  
The Board does not find the GAF score of 47 assigned in 2001 
to be persuasive for the following reasons.  A GAF score of 
41 to 50 is defined in the DSM-IV as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Although a GAF score is a very important 
assessment tool in evaluating the severity of a veteran's 
psychiatric disability, it does not require the Board to 
ignore other evidence of record.  The Board finds of limited 
value the isolated GAF score of 47, since it does not 
represent the veteran's general and usual level of 
impairment.  The other evidence concerning the veteran's 
symptoms does not correlate with such a GAF score.  

More importantly, the concern with this claim is the current 
level of disability.  The veteran's ability to function may 
have been decreased in October 2001, likely due to the recent 
hospitalization, but the GAF score of 60 assigned in 2002 
reflects dramatic improvement, as well as the examiner's 
notation that the veteran's PTSD is now stable.  That is the 
most recent GAF score, and it is corroborated by the fact 
that the veteran has reported no psychiatric treatment since 
March 2002, and that was the first outpatient treatment 
(other than that in conjunction with his hospitalization) 
that had occurred in quite some time.  In other words, the 
veteran's psychiatric symptomatology is clearly minimally 
disabling to him since he is able to forego more regular 
treatment.

It is the Board's responsibility to weigh the evidence and 
assign a disability rating that most closely approximates the 
level of the veteran's disability.  In this case, with the 
exception of one lower GAF score, assigned shortly after a 
temporary increase in symptoms that led to hospitalization, 
the overwhelming majority of the medical evidence clearly 
demonstrates that the veteran is functioning very well 
despite his psychiatric symptoms.  Currently, he is having 
fewer symptoms, sleeping well, feeling better - even by his 
own report - and he is stable.  For these reasons, the Board 
concludes the preponderance of the evidence is against the 
claim for an increased rating.

The RO also considered whether an extraschedular rating could 
be granted for this condition.  The law governing such 
ratings is discussed above and will not be repeated here.  
There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's PTSD.  Although the 
veteran has required hospitalization, the evidence makes it 
clear that the hospitalization was primarily for medical, not 
psychiatric, symptoms.  There is no evidence that the 
veteran's circumstances 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

C.  Claim for SMC

The veteran has been granted service connection for 12 
disabilities:  diabetes mellitus, evaluated as 40 percent 
disabling; fracture, left ankle, bimalleolar, healed, 
evaluated as 40 percent disabling; PTSD, evaluated as 30 
percent or more disabling; peripheral neuropathy, right 
(major) upper extremity, evaluated as 40 percent disabling; 
peripheral neuropathy, left lower extremity, evaluated as 20 
percent disabling; peripheral neuropathy, left upper 
extremity, evaluated as 20 percent disabling; peripheral 
neuropathy, right lower extremity, evaluated as 20 percent 
disabling; repeated stitch abscess formation in incision for 
gallbladder surgery, evaluated as 10 percent disabling; 
fracture, right ankle, evaluated as 10 percent disabling; and 
status post tonsillectomy, right fifth metacarpal fracture, 
and diabetic retinopathy, each evaluated as noncompensable.  
The veteran was granted a total disability evaluation from 
December 18, 2000.  The Board has also, in this decision, 
effectively granted a rating for another condition - that of 
an ulcerated, unstable scar from the gallbladder surgery - 
and that will be evaluated as 10 percent disabling.


A veteran is entitled to an additional amount of 
compensation, special monthly compensation, over and above 
the benefits for total disability, if he requires the aid and 
attendance of another person or is homebound as a result of 
his service-connected disabilities.  38 U.S.C.A. § 1114.  

In order to qualify for special monthly compensation based on 
the regular need for aid and attendance of another person, a 
veteran must satisfy the requirements in 38 C.F.R. 
§ 3.352(a), which provides that factors to be accorded 
consideration in determining the need for regular aid and 
attendance include inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; inability of claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment.

The regulation does not require that all of the factors of 
disability enumerated be found to exist before a favorable 
decision can be made.  Rather, the particular personal 
functions which the veteran is unable to perform must be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that it is mandatory that VA consider the factors 
under 38 C.F.R. § 3.352(a); at least one of those factors 
must be present.  Turco v. Brown, 9 Vet. App. 225 (1996).  

If a veteran is not in need of regular aid and attendance, 
SMC is authorized if the veteran has a single disability 
rated as 100 percent disabling and additional disabilities 
independently ratable at 60 percent or more under VA's 
Schedule for Rating Disabilities, or is authorized if the 
veteran is "permanently housebound" by reason of service-
connected disabilities.  38 U.S.C.A. § 1114(s).  The 
"permanently housebound" requirement is met when the veteran 
is substantially confined to his or her dwelling and the 
immediate premises or is institutionalized.  


Analysis

By a statement submitted in August 2000, the veteran stated 
that he required assistance with his medications and with 
cooking, cleaning, and so forth.  

A July 2000 VA outpatient treatment note reflects that the 
veteran was in a nursing home unit from December 1999 to 
March 2000.  He reported that his significant other helped 
with medications and his diabetic diet. 

An examination for purposes of aid and attendance was 
conducted in August 2001.  At that time, the veteran's 
primary complaint was shortness of breath, and the assigned 
diagnoses were chronic obstructive pulmonary disease, 
congestive heart failure, and hypoxemia.  It was noted that 
the veteran required oxygen and needed a wheelchair for 
mobility.  There were no limitations on use of the upper or 
lower extremities, or any notations regarding loss of 
balance, dizziness, etc.  It was noted that he needed a 
wheelchair due to extreme shortness of breath with activity.  
The examiner concluded that the veteran requires the daily 
personal health care services of a skilled provider.

The summary of VA hospitalization from September 2001 to 
October 2001 reflects that the veteran had congestive heart 
failure and renal insufficiency.  He used a wheelchair on 
admission for mobility as a result of peripheral edema and 
dyspnea.  

On VA examination conducted in October 2001, the veteran 
reported difficulty using his right hand.  He also reported 
generalized decreased strength.  The examiner concluded that 
the veteran had peripheral neuropathy affecting both hands 
and feet, and diabetic stasis changes of the lower legs.  

Outpatient mental health treatment notes dated in March 2002 
reflect that the veteran indicated he was doing better, 
losing weight, doing more exercise, and feeling better 
because of a 40-pound weight loss.

A private physician who examined the veteran in March 2002 
noted that the veteran was not bedridden, but did require 
assistance with activities of daily living, including 
bathing, shaving, cooking, and he was unable to protect 
himself from the dangers of his environment because he needed 
assistance with walking, had poor balance, and stumbled at 
times.  He also needed oxygen at times because of his lung 
disorder.  The veteran's vision was correctable to 20/50.  
His gait was unstable.  He was able to walk on his own, but 
was unsafe on turns without assistance.  He had to use a wall 
for balance when making turns.  The examiner recommended that 
the veteran use a cane to assist with stability.  It was also 
noted that he had good upper extremity strength and 
coordination and could feed himself, but had some difficulty 
with fine motor skills in fastening clothes.  The diagnoses 
assigned for the veteran's medical disorders were congestive 
heart failure, diabetes, hypothyroidism, hypertension, and 
atrial fibrillation.  The examiner stated that the veteran 
needs assistance in his activities of daily living and needs 
assistance in going to doctors' appointments or leaving the 
house.

The Board readily acknowledges that the veteran is severely 
disabled, and it is undisputed that he has very disabling 
symptoms that tend to deny to him the ability to care for 
himself as adequately as desirable.  The question in this 
case, however, concerns the extent of his ability to perform 
the specific functions involved in daily personal self-care, 
and the reasons for any diminished capacity to perform such 
functions.  The alternative question is whether his service-
connected disabilities render him permanently housebound.

The evidence reflects that the veteran needs some assistance 
with fine motor activities, such as buttoning clothes, 
because of his service-connected peripheral neuropathy.  
However, although the veteran's wife may be assisting him 
with these tasks, that is not to say that the veteran is 
incapable of handling such matters himself.  He has 
difficulty, but is not incapable.  The evidence reflects that 
veteran is able to feed himself.  He is able to keep himself 
ordinarily clean and presentable, and he is able to attend to 
the wants of nature.  

At no point in time has the veteran been declared 
incompetent, a finding that would certainly bear on his 
ability to protect himself from the hazards or dangers 
incident to his daily environment.  Moreover, the veteran is 
not "bedridden" due to his service-connected disabilities.  

The evidence does not reflect whether the veteran's 
difficulty with balance, and instability in making turns when 
walking, is due to service-connected or non-service-connected 
disabilities.  The veteran was offered additional VA 
examination in 2002, which might have provided clinical 
information or opinion in this regard, but the veteran's 
attorney apparently advised the veteran that the evidence 
already of record was sufficient for a determination on the 
claim.  It is not.

The veteran is perfectly capable of conducting activities 
outside of the home such as taking a walk, although he 
usually uses a wheelchair.  He is unstable when he walks 
without an assistive device; however, the veteran is able to 
walk approximately one-half to three-quarters block without 
having to stop.  The Board finds that the veteran's need to 
use an assistive device to maintain balance and stability 
safely is not such a severe limitation of safe mobility as to 
warrant a finding that the veteran requires aid and 
attendance.  Moreover, there is no medical evidence or 
opinion of record that this limitation is due to a service-
connected disability.  As for the veteran's contention that 
he cannot drive a car, that is insufficient for a finding 
that he requires the regular aid and attendance of another 
person.  Inability to drive a car, although perhaps an 
inconvenience, does not render the veteran "helpless."

His vision is, as noted above, correctable to 20/50.  He goes 
outside his home routinely, nearly daily, with the assistance 
of his wife.  While he has numerous service-connected 
disabilities, he does not have any single disability which is 
evaluated as 100 percent disabling.  He is not 
institutionalized or substantially confined to his immediate 
premises.  Therefore, he is not entitled to VA housebound 
benefits.



Although the veteran has numerous, severe disorders for which 
service connection is not in effect, the preponderance of the 
evidence is against a finding that the veteran requires aid 
and attendance as a result of service-connected disability.  
The appeal for SMC based on the need for aid and attendance 
of another person or being housebound is denied.  








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for generalized arthritis is denied.

An evaluation in excess of 40 percent for residuals of healed 
fracture, left ankle, bimalleolar, is denied.

A separate, compensable, 10 percent initial evaluation for an 
ulcerated, unstable scar from the repeated stitch abscess in 
incision for gallbladder removal is granted, in addition to a 
10 percent evaluation currently in effect for a tender and 
painful scar, subject to laws and regulations governing 
effective dates of monetary awards.  

A compensable initial evaluation for residuals of fracture, 
right fifth metacarpal, with mild volar angulation, is 
denied.

An initial, compensable, 10 percent evaluation for residuals 
of a fracture, right ankle, from March 28, 1996 through 
August 24, 1997, is granted.

An initial evaluation in excess of 10 percent for residuals 
of fracture, right ankle, with osteoarthritic changes, is 
denied.

An evaluation in excess of 30 percent for PTSD is denied.

Extraschedular ratings are denied for the veteran's left 
ankle disorder, residuals of gallbladder surgery, right fifth 
metacarpal disorder, right ankle disorder, and PTSD.





	(CONTINUED ON NEXT PAGE)



ORDER (Continued)


Special monthly compensation based on the need for aid and 
attendance or being housebound as a result of service-
connected disabilities is denied.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

